UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53276 SIMLATUS CORPORATION (Name of small business issuer in its charter) Nevada 20-2675800 (State of incorporation) (I.R.S. Employer Identification No.) 175 Joerschke Dr., Ste. A Grass Valley, CA 95945 (Address of principal executive offices) (503) 205-3432 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of August 3, 2016, there were 140,943,145 shares of the registrant’s $0.00001 par value common stock issued and outstanding. SIMLATUS CORP.* TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 7 ITEM 4. CONTROLS AND PROCEDURES 7 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 7 ITEM 1A. RISK FACTORS 7 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 7 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. SUBSEQUENT EVENTS 9 ITEM 5. OTHER INFORMATION 9 ITEM 6. EXHIBITS 11 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Simlatus Corp. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we,"”SIML,” "our," "us," the "Company," refers to Simlatus Corp. 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SIMLATUS CORP. (FORMERLY KNOWN AS GRID PETROLEUM CORP.) (A Development Stage Company) Consolidated Financial Statements (Unaudited) (Expressed in US dollars) Financial Statement Index Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to the Consolidated Financial Statements (unaudited) F-4 to F-25 3 SIMLATUS CORP. (FORMERLY KNOWN AS GRID PETROLEUM CORP.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS June 30, March 31, ASSETS Current Assets Cash $ $ Inventories Total Current Assets Due from related party Oil & gas properties, net - Deposit on intangible asset, net TOTAL ASSETS $ $ LIABILITIES Current Liabilities: Accounts payable $ $ Customer deposits - Due to related party Notes payable, net of discount Notes payable, interest Derivative liabilities Stockholder loans Other short-term liabilities Total Current Liabilities Long term debt - Total Liabilities $ $ STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value 20,000,000 shares authorized Series A: 10,000,000 shares authorized 1,519,500 shares issued and outstanding at June 30, 2016 1,519,500 shares issued and outstanding at March 31, 2016 Series B: 10,000,000 shares authorized 1 1 1,000 shares issued and outstanding at June 30, 2016 1,000 shares issued and outstanding at March 31, 2016 Common stock, $0.00001 par value 7,500,000,000 authorized 4,579,478,015 shares issued and outstanding at June 30, 2016 1,615,695,657 shares issued and outstanding at March 31, 2016 Additional paid in capital Accumulated other comprehensive loss Deficit accumulated during the development stage ) ) Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements F-1 SIMLATUS CORP. (FORMERLY KNOWN AS GRID PETROLEUM CORP.) (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS For the three months ended June 30, June 30, Sales $ $
